          Case 1:18-cr-00217-KMW Document 308 Filed 05/21/20 Page 1 of 6



UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: May 21, 2020


                                                                         18-CR-217 (KMW)
                                                                      OPINION AND ORDER
                 v.



TODD SCHLIFSTEIN,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Defendant Todd Schlifstein has moved to reduce his sentence under the federal

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), in light of the COVID-19 pandemic.

(See Defendant’s Amended Memorandum of Law (“Def. Mem.”), ECF No. 303.) The

Government opposes the motion. (ECF No. 306.) For the reasons that follow, Defendant’s

motion is DENIED.

                                              BACKGROUND

        On June 26, 2019, Defendant pleaded guilty to one count of conspiracy to violate the

Anti-Kickback Statute, in violation of 18 U.S.C. § 371. Specifically, Defendant admitted to

accepting bribes and kickbacks in the form of speaker fees from the pharmaceutical company

Insys Therapeutics in exchange for prescribing Insys’s fentanyl-based pain medication, Subsys.

        On October 28, 2019, the Court sentenced Defendant to a term of 24 months’

imprisonment, to be followed by two years of supervised release.




                                                        1
         Case 1:18-cr-00217-KMW Document 308 Filed 05/21/20 Page 2 of 6



        On February 24, 2020, Defendant surrendered to the custody of the Bureau of Prisons

(“BOP”) to begin serving his sentence. He is currently serving his sentence at the minimum

security satellite camp at USP Lewisburg.

        Just over a month after his surrender, on March 31, 2020, Defendant petitioned the BOP

to recommend a reduction in his sentence on compassionate release grounds, pursuant to 18

U.S.C. § 3582(c)(1)(A). (Gov. Opp’n at Ex. A.) The BOP denied the petition on April 10, 2020.

(Id. at Ex. B.)

        Separately, on April 7, 2020, defense counsel sent the BOP a letter requesting that

Defendant be transferred to home confinement pursuant to the Attorney General’s directives,

which, in accordance with the CARES Act, expanded eligibility for transfer to home

confinement under 18 U.S.C. § 3624(c)(2). (Decl. of Alex Spiro at Ex. A, ECF No. 301-1); see

Coronavirus Aid, Relief, and Economic Security (CARES) Act 2020, Pub. L. No. 116-136,

116th Cong., Title VI § 12003 (2020). The BOP has taken no action on that request, but does

not currently consider Defendant a “priority” for home confinement. (Gov. Opp’n at 2.) The

BOP prioritizes inmates who have served at least 50% of their sentences, or who have served at

least 25% of their sentences and have no more than 18 months of their prison terms remaining;

Defendant has served approximately 11% of his 24-month prison term. (Id.)

        Defendant filed the present motion on May 7, 2020. The Government submitted its

opposition on May 15, 2020, and Defendant replied on May 20, 2020.

                                     LEGAL STANDARDS

        Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No. 115-

391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion of

the Director of the Bureau of Prisons (“BOP”), or upon motion of the defendant. A defendant



                                                 2
          Case 1:18-cr-00217-KMW Document 308 Filed 05/21/20 Page 3 of 6



may move under § 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 1 Id.

        A court may reduce a defendant’s sentence if the court finds that “extraordinary and

compelling reasons warrant such a reduction,” and “such a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i). In

making this determination, the court must consider the “the factors set forth in [18 U.S.C.

§ 3553(a)] to the extent that they are applicable.” Id. § 3582(c)(1)(A).

        Congress delegated responsibility to the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction.” 28 U.S.C.

§ 994(t)). The Sentencing Commission has determined that a defendant’s circumstances meet

this standard when, inter alia, the defendant is “suffering from a terminal illness” or a “serious

physical or medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility,” or if, in the judgment of the

BOP, the defendant’s circumstances are extraordinary and compelling for “other reasons.”

U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a given case, without

deference to the BOP’s judgment. See United States v. Lisi, No. 15-CR-457, 2020 WL 881994,

at *3 (S.D.N.Y. Feb. 24, 2020) (Failla, J.).

        In addition, the Sentencing Commission has resolved that a court should reduce a

defendant’s sentence only after determining that “[t]he defendant is not a danger to the safety of


1
  Defendant’s motion is properly before the Court because 30 days have elapsed since the date of Defendant’s
request to the Warden.

                                                        3
          Case 1:18-cr-00217-KMW Document 308 Filed 05/21/20 Page 4 of 6



any other person or to the community.” U.S.S.G. § 1B1.13(2).

                                               DISCUSSION

        COVID-19 presents increased risks in prison settings, where it is difficult to practice

consistent social distancing, to maintain strict hygiene, and to take other preventative cautions.

Currently, there are no reported cases of COVID-19 among inmates at USP Lewisburg, and only

one staff member has tested positive. 2 The Court is nevertheless mindful that asymptomatic

transmission may be occurring without the BOP’s knowledge. 3 The Government states that none

of the 1,107 inmates at USP Lewisburg’s main facility or the 310 inmates at the minimum

security satellite camp where Schlifstein resides has been tested for COVID-19. Thus, the lack

of reported cases might indicate that the BOP’s “protocols have been sufficient to prevent an

outbreak”; it might instead be explained by a failure of detection. United States v. Daugerdas,

No. 09-CR-581, 2020 U.S. Dist. LEXIS 77658, at *8 (S.D.N.Y. May 1, 2020) (Pauley, J.).

        Defendant argues that his underlying medical conditions enhance the dangers associated

with infection transmission in prison settings. Defendant is 51 years old and suffers from sleep

apnea, high blood pressure, and high cholesterol. (Def. Mem. at 8.) The extent to which sleep

apnea may increase a person’s chances of experiencing severe complications from COVID-19 is

not well documented. 4 Overall, although Defendant is likely more vulnerable to COVID-19 than


2
  See Covid-19 Cases, BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last accessed May 21, 2020)
3
  Linda So & Grant Smith, In Four U.S. State Prisons, Nearly 3,300 Inmates Test Positive for Coronavirus -- 96%
Without Symptoms, REUTERS (April 25, 2020), available at https://www.reuters.com/article/us-health-coronavirus-
prisons-testing-in/in-four-u-s-state-prisons-nearly-3300-inmates-test-positive-for-coronavirus-96-without-
symptoms-idUSKCN2270RX.
4
  Defendant cites posts on sleephealthsolutionsohio.com and kellymingus.com that suggest that patients with sleep
apnea are at higher risk from COVID-19 infection. See Dr. Carl Rosenberg, Coronavirus Concerns for Patients with
Sleep Apnea (Mar. 22, 2020), available at https://www.sleephealthsolutionsohio.com/blog/coronavirus-sleep-apnea-
cpap-therapy/; Dr. Kelley Mingus, Sleep Apnea May Increase Coronavirus Risk (Mar. 16, 2020), available at
https://kelleymingus.com/2020/03/16/sleep-apnea-may-increase-coronavirus-risk/. The Centers for Disease Control
and Prevention do not recognize sleep apnea as a risk factor for COVID-19. Centers for Disease Control and
Prevention, Coronavirus Disease 2019 (COVID-19): People Who Are At Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last accessed May
21, 2020).

                                                        4
        Case 1:18-cr-00217-KMW Document 308 Filed 05/21/20 Page 5 of 6



some, his health is not severely compromised.

       The Court is not currently prepared to find that Defendant’s health, in combination with

the conditions at USP Lewisburg, constitutes an extraordinary and compelling reason for

Defendant’s release. If, however, one or both of those factors materially worsen, the Court will

entertain a renewed motion.

       Because the Court has found that no extraordinary and compelling reason warrants

compassionate release, it need not reach other issues raised in the parties’ submissions, including

consideration of the Section 3553(a) sentencing factors. See United States v. Salemo, No. 11-

CR-0065-01, 2020 U.S. Dist. LEXIS 86977, at *6 n.3 (S.D.N.Y. May 17, 2020) (Rakoff, J.)

       The Court takes this occasion, however, to acknowledge that Defendant would pose no

danger to his community if released. His conviction in this case was his first. He is no longer

licensed or board certified to practice medicine. (Def. Mem. at 2–3.) The Government states

that he has no record of disciplinary problems in prison and he has the minimum Prisoner

Assessment Tool Targeting Estimated Risk and Needs (“PATTERN”) score, indicating that his

recidivism risk level is low. (Gov. Opp’n at App’x A.) Neither Defendant’s underlying

conviction nor his proposed re-entry plan weighed against his consideration for home

confinement. (Id.) Rather, the BOP determined that Defendant was not a priority candidate for

home confinement because he has served only 11% of his 24-month term. (Id.)

       For these reasons, in the Court’s estimation, Defendant is a strong candidate for

temporary release pursuant to the furlough statute, 18 U.S.C. § 3622(a). Whether to grant

Defendant a furlough is committed to sole discretion of the BOP. See United States v. Roberts,

No. 18-CR-528-5, 2020 U.S. Dist. LEXIS 62318, at *10–11 (S.D.N.Y. Apr. 8, 2020) (Furman,




                                                 5
         Case 1:18-cr-00217-KMW Document 308 Filed 05/21/20 Page 6 of 6



J.). That said, nothing in the furlough statute prevents this Court from recommending that the

BOP exercise its discretion to grant Defendant temporary release. Id. at 11. Temporary release

would reduce the threat posed to him and to all inmates at USP Lewisburg by COVID-19, while

also ensuring that Defendant serves the full sentence that the Court very recently concluded he

deserves. Id. at *13. To ensure that the BOP learns of the Court’s recommendation and treats

the matter with the urgency it merits, the Court directs counsel for the Government to promptly

serve this Opinion and Order on the Warden and Chief Counsel of USP Lewisburg.

   I.      CONCLUSION

        For the foregoing reasons, Defendant’s motion for compassionate release under

§ 3582(c)(1)(A) is DENIED.

SO ORDERED.

 Dated: New York, New York
        May 21, 2020                                          /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                6
